781 N.E.2d 1138 (2003)
In the Matter of Charles A. GIANNETTO.
No. 64S00-0104-DI-190.
Supreme Court of Indiana.
January 23, 2003.
ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind.Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
*1139 Facts: The respondent represented a client in defense of a paternity action. Another attorney represented the same client in an adoption matter. The respondent anticipated filing two verified pleadings, which had been drafted by the other attorney, on the client's behalf in the paternity action. The respondent reviewed the pleadings as drafted, notarized the client's signature in blank, then forwarded the papers to the other attorney so the other attorney could obtain the client's signature after the fact and file the papers in the LaPorte Superior Court. The other attorney later signed the pleadings on the client's behalf (albeit with her consent), and filed the pleadings with the court.
Violations: Despite the fact that the respondent intended for the client, and not the other lawyer, to sign the pleadings, his attestation as notary public that the client signed the documents in his presence was untrue. Accordingly, the respondent violated Ind.Professional Conduct Rule 3.3(a)(1), which provides that a lawyer shall not knowingly make a false statement of material fact to a tribunal. He violated Prof.Cond.R. 8.4(c) by engaging in conduct involving dishonesty, fraud, deceit, and misrepresentation, and Prof.Cond.R. 8.4(d) by engaging in conduct that was prejudicial to the administration of justice.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.